Title: To James Madison from [John H. Douglass], 8 March 1810
From: Douglass, John H.
To: Madison, James


SirNew York March 8th 1810.
I wrote you several letters previous to and pending your Election communicating important information which has proved true relative to the proceedings of certain men in the state to defeat your Election under the annonymous signature of Hancock that information came principally from Mr Keteltas whose talents and integrity broke up the whole scheme and drove the Clintonian hypocrites from their purpose this Gentleman has more efficient force than any man here, and has been basely treated by all parties for his truly Republican principles—I verily believe he has it in his power to turn the scale at the ensuing Election. If he would accept of the Office of Governor of Upper Louisiana, you could not make a more popular Appointment—he has been in that Country and was appointed Attorney General, by General Wilkinson. He is a man of great worth & Independence of mind and holds it as a principle that the Office should look for the man and not the man for the Office and that the actions of men and not their professions should recomend them to places of trust, therefore will never solicit the recommendation of others, particularly those who he has raised to power, by his tallents and virtues.
Yours &c Sincerely
NB Mr K has lately returned from the seat of Government of this state with a possession of sufficient knowledge to serve his Country if that Country is deserving of his further services, which can only be proven by his Country’s giving him some distinguished place in the gift of those to whome she has confided her best interest his wish is retirement and thus end his days without further sacrifice of himself and family—regardless of all honours & profits he has refused offers from the present Administration in this State, his reasons are I dare say of the purest kind.
